Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has amended the specification and claims 3 and 8 in a satisfactory manner. Therefore, the objections to these are withdrawn in light of the amendments.

	Applicant’s arguments filed 25 January 2021 have been fully considered but they are found not persuasive. 
Applicant argues that the claimed features “enable enhancement of the dispersion mixing property of the kneaded material processed by the screw extruder by thickening the flight. However, since only a portion of the flight is made thicker, they avoid manufacturing difficulties found in prior art extruders having flights whose overall thickness is increased.” This point is concluded to be moot as this language was not translated into the original or amended claim language. 
Applicant argues Tamura “has a screw wherein the overall thickness of the flight is increased, thereby making manufacture of the screw difficult. As such, Tamura’s screw cannot exhibit the advantages of the claimed invention.” This point is concluded to be moot as this language was not translated into the original or amended claim language.
Applicant’s remaining arguments against rejections under 35 U.S.C. 102 and 103 will be addressed in the below remapping of the amended claim language. Tamura is still considered reading on the now amended claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 8 are rejected under 35 U.S.C. 102 as being unpatentable over Tamura et al. (U.S. Patent No. 5,004,352 hereinafter Tamura). 

Regarding Claim 1, Tamura teaches a screw extruder (C1 “Field of the Invention” section) which extrudes a kneaded material (C1 “Field of the Invention” section), comprising: a screw having a helical flight (figure 1a, screw flight 2) provided on an outer peripheral surface of a shaft portion thereof (figure 1a, screw flight 2 on the outer surface of shaft of screw 1); and a chamber housing the screw (figure 23, sections A, B, and C’s chambers combined), wherein a flight thickening portion (see first annotated image below; flight 106 where the flight thickens compared to the flight base [pointed to by arrows] is considered a reading on flight thickening portion) is provided at a part which is a tip portion of the flight (see first annotated image below; flight thickening portion [pointed to by arrows] is at the tip of the flight) and is on the reverse side of a rotation direction of the flight (see first annotated image below; flight thickening portion [pointed to by arrows] the top arrow points to a thickening part on the reverse side of the direction of rotation); the flight thickening portion (see first annotated image below; flight 

    PNG
    media_image1.png
    518
    572
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    477
    527
    media_image2.png
    Greyscale


Regarding Claim 2, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 1, wherein: an outer peripheral surface of the tip portion where the flight thickening portion (see first annotated image above; flight thickening portion [pointed to by arrows]) is provided is formed in an arc shape in the rotation direction of the flight (see first annotated image above; the tip of the flight between the flight thickening portions [pointed to by arrows] is formed in an arc shape: C1 L33 – 35 “a crest portion of such a flight was formed of a cylindrical surface that was identical in the circumferential direction”); and at least a part of an inner wall surface of the chamber has an arc shape (figure 16a cylinder 105) so that a gap having a uniform dimension is formed between at least a part of an inner wall surface of the chamber and the outer peripheral surface of the tip portion (C5 L15 – 18 “a leading edge of the flight appearing as an arcuated curve having a somewhat smaller diameter than a screw outer diameter and in parallel to the outer diameter”) including the flight thickening portion (see first annotated image above; flight thickening portion [pointed to by arrows]).  

Regarding Claim 3, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 1, wherein the flight thickening portion (see first annotated image above; flight 

Regarding Claim 8, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 2, wherein the flight thickening portion (see first annotated image above; flight thickening portion [pointed to by arrows]) decreases in thickness toward a center of the shaft portion (figure 16a, the back side [opposite front leading surface in the rotational direction] decreases in thickness as it approaches the base of the flight).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 7 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,004,352 to Tamura.

Regarding Claim 4, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 1, wherein the chamber (figure 23 sections A, B, and C’s chambers combined) includes: a chamber upstream portion including (figure 23 chamber of solid transporting section), at a top portion thereof, a kneaded material supply port (figure 23 the opening through which material feeds from the hopper); and a chamber downstream portion (figure 23 chambers of plasticizing and metering sections) having a periphery surrounded by a wall surface (figure 23 wall surface around plasticizing and metering sections). 
Figure 23 teaches the housing but is silent to the screw shape. 
Figure 26d teaches the screw configuration as claimed. Wherein the part including the flight thickening portion in the flight (see first annotated image above; flight thickening portion [pointed to by arrows]) is disposed in the chamber downstream portion (dispose all of figure 26d into the chambers of figure 23, where the barrier section of figure 26d {begin at I and end at II} is located in the plasticizing and metering sections of figure 23; and the barrier section contains the flight thickening portion {see C6 L40 – 45}; then the plasticizing and metering sections [i.e. downstream chamber] would contain the flight thickening portion). 


Regarding Claim 5, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 3, wherein the chamber (figure 23 sections A, B, and C’s chambers combined) includes: a chamber upstream portion including (figure 23 chamber of solid transporting section), at a top portion thereof, a kneaded material supply port (figure 23 the opening through which material feeds from the hopper); and a chamber downstream portion (figure 23 chambers of plasticizing and metering sections) having a periphery surrounded by a wall surface (figure 23 wall surface around plasticizing and metering sections), and3Docket No. 002500-KS0039 wherein the part including the flight thickening portion in the flight (see first annotated image above; flight thickening portion [pointed to by arrows]) is disposed in the chamber downstream portion (dispose all of figure 26d into the chambers of figure 23, where the barrier section of figure 26d [begin at I and end at II] is located in the plasticizing and metering sections of figure 23; and the barrier section contains the flight thickening portion [see C6 L40 – 45]; then the plasticizing and metering sections [i.e. downstream chamber] would contain the flight thickening portion).

Regarding Claim 6, modified Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 4, wherein the part of the flight (figure 1a, screw flight 2) disposed in the chamber downstream portion (figure 23 chambers of plasticizing and metering sections) comprises a plurality of flight portions (dispose all of figure 26d into the chambers of figure 23 where the barrier section of figure 26d [begin at I and end at II] is located in the plasticizing and metering sections of figure 23; then the barrier section having multiple flights [figure 26d] is considered reading on a plurality of flight portions).

Regarding Claim 7, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 5, wherein the part of the flight (figure 1a, screw flight 2) disposed in the chamber downstream portion (figure 23 chambers of plasticizing and metering sections) comprises a plurality of flight portions (dispose all of figure 26d into the chambers of figure 23, where the barrier section of figure 26d [begin at I and end at II] is located in the plasticizing and metering sections of figure 23; then the barrier section having multiple flights [figure 26d] is considered reading on a plurality of flight portions).

Regarding Claim 9, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 2, wherein the chamber (figure 23 sections A, B, and C’s chambers combined) includes: a chamber upstream portion including (figure 23 chamber of solid transporting section), at a top portion thereof, a kneaded material supply port (figure 23 the opening through which material feeds from the hopper); and a chamber downstream portion (figure 23 chambers of plasticizing and metering sections) having a periphery surrounded by a wall surface (figure 23 wall surface around plasticizing and metering sections), and3Docket No. 002500-KS0039 wherein the part including the flight thickening portion in the flight (see first annotated image above; flight thickening portion [pointed to by arrows]) is disposed in the chamber downstream portion (dispose all of figure 26d into the chambers of figure 23, where the barrier section of figure 26d [begin at I and end at II] is located in the plasticizing and metering sections of figure 23; and the barrier section contains the flight thickening portion [see C6 L40 – 45]; then the plasticizing and metering sections [i.e. downstream chamber] would contain the flight thickening portion).

Regarding Claim 10, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 8, wherein the chamber (figure 23 sections A, B, and C’s chambers combined) 

Regarding Claim 11, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 9, wherein the part of the flight (figure 1a, screw flight 2) disposed in the chamber downstream portion (figure 23 chambers of plasticizing and metering sections) comprises a plurality of flight portions (dispose all of figure 26d into the chambers of figure 23, where the barrier section of figure 26d [begin at I and end at II] is located in the plasticizing and metering sections of figure 23; then the barrier section having multiple flights [figure 26d] is considered reading on a plurality of flight portions).

Regarding Claim 12, Tamura teaches the screw extruder (C1 “Field of the Invention” section) according to claim 10, wherein the part of the flight (figure 1a, screw flight 2) disposed in the chamber downstream portion (figure 23 chambers of plasticizing and metering sections) comprises a plurality of flight portions (dispose all of figure 26d into the chambers of figure 23, where the barrier section of figure 26d [begin at I and end at II] is located in the plasticizing and metering sections of figure 23; then .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774